OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Nationwide Insurance Company, Appellee, v. Corliss et al.,
Appellants.
[Cite as Nationwide Ins. Co. v. Corliss (1993),    Ohio St.
3d    .]
Insurance -- Underinsured motorist coverage -- Wrongful death
     claim -- Each person entitled to recover under R.C.
     2125.02 has separate claim subject to any per accident
     limit -- Insurers may contractually preclude intrafamily
     stacking but may not contractually preclude interfamily
     stacking -- Underinsurance claim must be paid, when --
     Each person who is covered by an uninsured/underinsured
     policy has a separate claim subject to a per person policy
     limit.
     (No. 93-1518 -- Submitted November 10, 1993 -- Decided
December 29, 1993.)
     Appeal from the Court of Appeals for Butler County, No.
CA92-11-234.

     Baden & Jones Co., L.P.A., and Thomas P. Erven, for
appellee.
     Daniel J. Gattermeyer, for appellant.

     Pursuant to Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio
St. 3d 500,     N.E.2d     , the judgment of the Court of
Appeals for Butler County is reversed.
     A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer,
JJ., concur.
     Moyer, C.J., concurs separately.
     Wright, J., dissents.
     Moyer, C.J., concurring separately.     I concur separately
in the judgment entry in the above-styled case. As my dissent
in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d
500,     N.E.2d    , stated, I do not agree with the law
announced in the majority decision. Nevertheless, it is the
law on the issue in the above-styled case. As I believe all
parties should receive equal application of the law announced
by this court, and only for that reason, I concur in the
judgment entry.
     Wright, J., dissenting. I must dissent in continuing
protest to the majority's sundry holdings in Savoie v. Grange
Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809. As
stated in the dissent in Savoie, that holding lacks sound
reasoning, reverses ten years of established case law and
flaunts the will of the General Assembly. Thus, I feel
compelled to remain in this posture until the General Assembly
has had the opportunity to undo the damage caused to the public
by this unfortunate, result-oriented decision.